Citation Nr: 1621586	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a compensable rating for bilateral hearing loss.  

The Veteran testified before the undersigned at a Board videoconference hearing in March 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2016 Board hearing, the Veteran reported that his hearing loss disability had gotten considerably worse over the past several years.  The Board notes that the Veteran's last VA examination was in April 2013.  He also reported that he had difficulty understanding speech in crowded situations or when there was noise.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the evidence suggests that the appellant's hearing loss disability has increased in severity, an additional VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the current severity of his service-connected bilateral hearing loss.  The claims file, including this remand must be reviewed by the examiner and such review should be noted in the examination report.  

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




